 

--------------------------------------------------------------------------------




 
ICO, INC. CHANGE IN CONTROL SEVERANCE PLAN
 
 
 
1.           Purpose.
 
This ICO, Inc. Change in Control Severance Plan (the “Plan”) is intended to
assure ICO, Inc. (the “Company”) that it will have the continued dedication of
specified employees and eliminate the distractions of personal uncertainties
associated with potential transactions that the Company may undertake in the
future by providing for certain severance benefit payments to those employees on
employment termination in connection with a Change in Control, as defined below.
 
2.           Definitions.
 
The terms set forth below have the following meanings:
 
“Affiliate” means any company controlled by, controlling or under common control
with the Company within the meaning of Section 414 of the Code.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means:
 
(a)            action or inaction of Participant constituting fraud (as
determined by the Board);
 
(b)            Participant’s conviction of a felony, or of a crime involving
moral turpitude, dishonesty, or fraud;
 
(c)            a knowing and material violation by Participant of any written
policy of the Company, including without limitation the Company’s Code of
Business Ethics;
 
(d)            a material violation by Participant of an applicable law, rule,
or regulation that results in, or that is reasonably possible to result in, the
Company incurring significant expenses (including legal expenses), damages, or
liability;
 
(e)            Participant’s material breach of any of Participant’s fiduciary
duties to the Company; or
 
(f)            Participant’s breach of any confidentiality, nonsolicitation or
noncompetition provision of any agreement with the Company.
 
A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events:
 
(a)            any person or group within the meaning of Section 13(d) and 14(d)
of the Exchange Act), together with their affiliates and associates (both as
defined in Rule 12b-2
 

 
1 

--------------------------------------------------------------------------------

 

under the Exchange Act) other than (i) the Company or any of its Affiliates,
(ii) any employee benefit plan of the Company or any of its Affiliates, or the
trustee or other fiduciary holding securities under any such employee benefit
plan, (iii) a company owned, directly or indirectly, by shareholders of the
Company in substantially the same proportions as their ownership of the Company
or (iv) a person or group to the extent (and only to the extent) he or it
acquires beneficial ownership of voting securities (1) directly from the Company
or (2) pursuant to an Excluded Business Combination (as defined in clause (c)
below), becomes the ‘beneficial owner’ (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of more than 50% of combined voting power of the
voting securities of the Company then outstanding; or
 
(b)            individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that for purposes of this definition of Change
in Control, any individual becoming a director subsequent to the Effective Date
whose appointment or election to the Board was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or
 
(c)            the consummation of any merger, reorganization, share exchange,
business combination or consolidation of the Company or one of its subsidiaries
(a “Business Combination”) with or into any other entity, other than a Business
Combination which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such Business Combination more than a majority of the combined
voting power of the voting securities of the Company or the surviving company or
the ultimate parent of such surviving company (an “Excluded Business
Combination”); or
 
(d)            the consummation of a sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
if the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than a
majority of the combined voting power of the voting securities of the acquirer,
or the ultimate parent of the acquirer, of such assets; or
 
(e)            the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Committee” means the Compensation Committee of the Board or any person or
persons appointed by the Board to administer the Plan.
 

 
2 

--------------------------------------------------------------------------------

 

“Company” means ICO, Inc., and any successor thereto.
 
“Covered Termination” means any termination of Participant’s employment with the
Company or any Affiliate that is a “Separation from Service” (within the meaning
of Code Section 409A and Treasury Regulation § 1.409A-1(h)(3) (or any successor
regulations or guidance thereto)) thereof:
 
(a)           that does not result from any of the following:
 
(i)           death;
 
(ii)           “Permanent Disability,” defined as any medically determinable
physical or mental impairment rendering the Participant unable to engage in any
substantial gainful activity, which disability can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months;
 
(iii)           involuntary termination for Cause; or
 
(iv)           resignation by Participant, unless such resignation is for Good
Reason; and
 
(b)           that occurs:
 
(i)           between the date when a letter of intent, and/or transaction
agreement relating to a Business Combination is executed by the Company and the
date when such Business Combination is consummated and/or the closing date of
the transaction relating to such Business Combination (a “Pre-Change in Control
Covered Termination”); or
 
(ii)           on or within two years after the date upon which a Change in
Control occurs.
 
For the avoidance of doubt it is hereby noted Participant’s termination shall
not be a Covered Termination and no Severance Benefit shall be owed to
Participant pursuant to this Plan in any of the following circumstances:
 
 
1)
Participant is terminated with or without Cause prior to the date of the
Company’s execution of a letter of intent and/or transaction agreement relating
to a Business Combination;

 
 
2)
Participant is terminated without Cause after the date of the Company’s
execution of a letter of intent and/or transaction agreement relating to a
Business Combination, but such Business Combination is abandoned (not
consummated or closed); or

 

 
3 

--------------------------------------------------------------------------------

 

 
3)
prior to the date upon which a Change in Control occurs, Participant becomes
aware that effective as of the date of the Change in Control one or more events
will occur constituting Good Reason (but an event constituting Good Reason does
not in fact occur prior to the effective date of the Change in Control), and
Participant voluntarily terminates employment prior to the date of the Change in
Control.  [For example only: if the Company enters into a transaction agreement
and Participant learns, prior to the closing of the transaction, that his
position will be eliminated following the closing of the transaction, but
Company desires for Participant to continue in his current position, working in
his current location, earning current compensation through the closing, if
Participant resigns prior to the Closing (e.g. to accept new employment), no
Severance Benefit shall be owed to Participant.]

 
“Date of Termination” means the date on which Participant incurs a separation
from service from the Company and all Affiliates within the meaning of Section
409A(c)(2)(A)(i) of the Code.
 
“Effective Date” means August 6, 2009.
 
“Employee” means an individual employed by the Company or an Affiliate of the
Company.
 
“Employer” means the Company or any Affiliate that employs a Participant.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Good Reason” means any one or more of the following events arising without the
express written consent of the Participant:
 
(a)            a material diminution in the Participant’s base compensation and
benefits;
 
(b)            a material diminution in the Participant’s authority, duties, or
responsibilities following a Change in Control; or
 
(c)            a material change in the geographic location at which the
Participant must perform the services.
 
provided, however, that no later than 30 days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, Participant shall advise the Company in writing that the action (or
inaction) constitutes grounds for a termination of his employment for Good
Reason, in which event the Company shall have 30 days to correct such action (or
inaction) and if such action (or inaction) is timely corrected, then Participant
shall not be entitled to terminate his employment for Good Reason as a result of
such action (or inaction).
 

 
4 

--------------------------------------------------------------------------------

 

  “Participant” means an Employee who is designated as eligible for a Plan
benefit under Section 3(b), provided that the Employee executes the
Participation Agreement furnished to the Employee by Company, and returns the
executed Participation Agreement to Company’s General Counsel with in ten (10)
business days after the Employee’s receipt of such Participation Agreement.
 
“Participant Agreement” means the written agreement by which a benefit under
this Plan shall be evidenced.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Plan” means the ICO, Inc. Change in Control Severance Plan, as amended from
time to time.
 
“Section 409A” means Code Section 409A, and all regulations and guidelines
applicable thereto issued or promulgated by the appropriate government agency or
regulatory body.
 
“Severance Benefit” has the meaning set forth in a Participant’s Participation
Agreement.
 
“Waiver and Release” means a legal document, substantially in the form attached
hereto as Attachment A, in which Participant, in exchange for severance benefits
described in Section 4, among other things, releases the Company, the
Affiliates, their directors, officers, employees and agents, their employee
benefit plans and the fiduciaries and agents of said plans from liability and
damages in any way related to Participant’s employment with or separation from
the Company or any of its Affiliates.
 
3.Administration and Eligibility.
 
(a)           Administration. The Plan shall be administered by the Committee,
which shall have full and exclusive power to interpret this Plan and to adopt
rules, regulations and guidelines to carry out this Plan as it deems necessary
or appropriate. The Committee, in its discretion, may retain the services of an
outside administrator to perform any of its Plan functions. Any Committee
decision in interpreting and administering this Plan shall lie within its sole
and absolute discretion and shall be final, conclusive and binding on all
parties concerned.
 
(b)           Eligibility to Participate. From time to time the Committee, in
its sole discretion, shall designate in writing the Employees who shall be
eligible to receive Plan benefits, and may designate additional Participants at
any time prior to a Change in Control.
 
(c)           Eligibility for the Severance Benefit. If the employment of a
Participant who is employed by the Company or an Affiliate thereof is terminated
as a result of a Covered Termination, then the Company will provide or cause to
be provided to the Participant the Severance Benefit as provided in Section 4
below, subject to the Participant’s execution, without revocation within the
relevant statutory revocation period, of a Waiver and Release.
 

 
5 

--------------------------------------------------------------------------------

 

4.           Severance Benefit.


If a Participant is eligible for a Severance Benefit under Section 3(c), then
the Company shall provide or cause to be provided to the Participant benefits as
follows:
 
       (a)           Timing of Payment of Severance Benefit. The cash portion of
the Severance Benefit shall be paid in a lump sum, subject to applicable
withholding for income and employment taxes.  Such payment shall be paid on or
before the 10th day following the date of the Participant’s Covered Termination,
or, in the event of a Pre-Change in Control Covered Termination, the 10th day
following the date of the Change in Control.
 
       (b)           Parachute Tax Limitation. If the Severance Benefit is
subject to the excise tax imposed by Code Section 4999 or any interest or
penalties are incurred by the Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), then the provisions of either of
clause (i) or (ii) of this paragraph shall apply, whichever provision results in
the Participant retaining the greater amount of the Severance Benefits after
payment of the Excise Tax:
 
(i)            the lump sum payment pursuant to Section 4(a) shall be reduced
such that all potential “parachute payments” to the Participant will not exceed
2.99 times the Participant’s “base amount”, as such terms are used in Code
Section 280G; or
 
(ii)            the lump sum shall not be reduced, and the Participant shall be
responsible for the payment of the Excise Tax from the Severance Benefit.
 
       (c)           No Duty to Mitigate; Offsets. A Participant’s entitlement
to a Severance Benefit shall not be governed by any duty to mitigate the
Participant’s damages by seeking further employment nor offset by any
compensation which the Participant may receive from future employment.
 
5.           Conflicts With Other Agreements.
 
In the event that a Participant becomes entitled to benefits under a prior or
subsequent agreement, or severance or separation policy, pertaining to the
Participant’s employment by the Company or any Affiliate thereof (other than
this Plan) or the benefits to which the Participant is entitled as a result of
such employment and such benefits conflict with the terms of this Plan, the
Participant will receive the greater and more favorable of each of the benefits
provided under either this Plan or such other agreement, severance or separation
policy, or benefits, on an individual benefit basis, provided, however, that the
payments available upon the Covered Termination under this Plan will not change
the timing of payment of any nonqualified deferred compensation subject to (and
not exempt from) Section 409A of the Code pursuant to the terms of any plan or
agreement in effect prior to the date hereof, except to the extent the Covered
Termination follows a Change in Control which qualifies as a “change in control
event” under the Treasury Regulations issued pursuant to Section 409A of the
Code.
 

 
6 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Participant’s rights to stock options or
restricted shares awarded pursuant to any Company-sponsored plan shall not be
affected by this Plan for the purpose of the above paragraph.
 
6.           Payment Obligations Absolute.
 
Except for the requirement of a Participant to execute and return to the Company
a Waiver and Release in accordance with Section 3(c), the Company’s obligation
to pay (or cause one of its Affiliates to pay) the Participant the amounts and
to make the arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counter-claim, recoupment, defense or other right which the Company
(including its Affiliates) may have against the Participant or anyone else.  All
amounts payable by the Company (including its Affiliates hereunder) shall be
paid without notice or demand.
 
7.           Term.
 
The term of this Plan shall be for a period commencing on the Effective Date and
ending on the later of (i) the third anniversary of the Effective Date, (ii) the
date 24 months after the date of a Change in Control with respect to which a
binding agreement was entered into prior to the third anniversary of the
Effective Date, (iii) the abandonment or termination of a binding agreement to
effectuate a Change in Control entered into prior to the third anniversary of
the Effective Date, or (iv) the date that all Participants who have become
entitled to any Plan payments shall have received those payments in full.  Prior
to the expiration of the Plan term as set forth in the first sentence hereof,
the Plan shall not be amended, substituted, revoked or terminated in any respect
which adversely affects a Participant’s rights under the Plan without the
Participant’s consent.
 
8.           Notices.
 
For purposes of this Plan, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given (i) when
personally delivered, (ii) when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, (iii) or if to a Participant,
when delivered by any other means provided that the Participant evidences
receipt by written or electronic signature, and addressed as follows, or to such
other address as either party may furnish to the other in writing in accordance
herewith:
 
If to the Company:               ICO, Inc.
1811 Bering Drive, Suite 200
Houston, TX 77057
Attn:  Chairman of the Compensation Committee
 
 
If to a Participant:
Last known physical address in the records of the Employer.  Alternatively,
pursuant to clause (iii) above notice may be deemed delivered to a Participant
if it is furnished by electronic mail, provided that the Participant confirms
receipt of such notice.

 
 
 

 
7 

--------------------------------------------------------------------------------

 

    9.Claims Procedures.
 
If a Participant makes a written request alleging a right to receive a Severance
Benefit or alleging a right to receive an adjustment in the amount of the
Severance Benefit being paid or expected to be paid, the Committee shall treat
such written request as a “Benefit Claim.”  All Benefit Claims under the Plan
shall be sent to the Committee at the address specified for notice in Section 8
above, and must be received within 60 days following the time the payment of any
Severance Benefit under the Plan would be due.  The Committee will render a
decision (“Decision”) will be made within 60 days after the Committee receives
the Benefit Claim (“60 day initial consideration period”) unless the Committee
determines additional time is needed due to special circumstances.  If the
Committee determines that an extension to process a Benefit Claim is required,
the Decision may be deferred up to 150 days after the Benefit Claim is received
by the Committee, if the claimant is notified in writing, before the end of the
60 day initial consideration period, of the need for the extension and the
anticipated date of a Decision.
 
If the Committee decides that any individual who has submitted a Benefit Claim
is not entitled to receive all or any part of the benefits claimed, it will
inform the claimant in writing, in terms calculated to be understood by the
claimant, of the specific reasons for the Committee’s Decision, the Plan
provisions on which the Decision is based, a description of additional material
or information necessary to perfect the Benefit Claim (if applicable), an
explanation of why the material or information is needed (if applicable), and an
explanation of the Plan’s claim review procedures, including the individual’s
right to bring a civil action under Section 502(a) of ERISA following a Decision
denying a claim after a Review (as defined below). The claimant is entitled to a
full and fair review (“Review”) of any Decision denying, in whole or part, a
Participant’s Benefit Claim (“Review”) after actual or constructive notice of a
denial.
 
If a Benefit Claim is denied or the claimant desires a Review on any other
basis, the claimant, or his authorized representative, may file a written
request for Review with the Committee, setting forth the grounds for the request
and any supporting facts, comments or arguments the claimant wishes to make,
within 60 days after the claimant receives actual or constructive notice of the
results of the Decision containing such denial.  If a written request for Review
is not received by the Committee within this 60 day period, the Decision
containing the denial will be final.  The claimant shall have reasonable access
to all relevant documents pertaining to the Benefit Claim.
 
If a claimant requests a Review, the Committee or the persons responsible to
conduct the Review on the Committee’s behalf shall conduct a full review of the
Benefit Claim within 60 days after the request for Review is received by the
Committee.  Unless special circumstances require an extension of the Review
period, the Committee will render its decision within such 60 day period.  If
special circumstances require an extension of the Review period, a final
decision (“Final Decision”) shall be rendered no later than 60 days after the
Committee’s receipt of the request for Review.  Committee Final Decisions
following a Review of a Benefit Claim at the request of a Participant shall be
in writing and provided no later than ten business days after the Final Decision
is made. The Final Decision shall include specific reasons for the action taken,
including the specific Plan provisions on which the Final Decision is based, and
an explanation of the claimant’s right to bring a civil action under Section
502(a) of ERISA.  The claimant shall be
 

 
8 

--------------------------------------------------------------------------------

 

notified of the right to reasonable access, on request, to relevant documents or
other information without charge.
 
In the event the Participant is the prevailing party in any proceeding
undertaken to enforce his or her rights under the Plan, the Company shall be
obligated to reimburse a Participant’s reasonable legal costs and expenses
(including attorneys’ fees) incurred in good faith in order for the Participant
to enforce the Participant’s rights under this Plan.  All reimbursements or
provision of in-kind benefits pursuant to this Plan shall be made in accordance
with Treasury Regulations §1.409A-3(i)(1)(iv) such that the reimbursement or
provision will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event.  Specifically, the legal fees
reimbursed pursuant to this Section 9 during the Participant’s taxable year may
not affect the amounts reimbursed or provided in any other taxable year, the
reimbursement of an eligible expense shall be made on or before the last day of
the Participant’s taxable year following the taxable year in which the expense
was incurred, and the right to reimbursement or provision of in-kind benefit is
not subject to liquidation or exchange for another benefit.


 
10.Miscellaneous.
 
(a)           Assignment. Except as set forth in 10(c) below, no right, benefit
or interest hereunder shall be subject to assignment, anticipation, alienation,
sale, encumbrance, charge, pledge, hypothecation or set-off for any claim, debt
or obligation, or subject to execution, attachment, levy or similar process.
 
(b)           Construction. Nothing in this Plan shall be construed to amend any
provision of any plan or policy of the Company or any Affiliate except as
otherwise expressly noted herein. This Plan is not, and shall not be deemed to
create, any commitment by the Company or any Affiliate to continue a
Participant’s employment. The captions of this Plan are not part of the
provisions and shall have no force or effect. Whenever the context requires, the
masculine gender includes the feminine gender, and words used in the singular or
plural will include the other.
 
(c)           Successors. A Participant’s rights under this Plan are personal to
the Participant and shall not be assignable by a Participant without the
Company’s prior written consent, other than by will or the laws of descent and
distribution.  This Plan shall inure to the benefit of and be enforceable by a
Participant’s legal representatives.  The Company will require any successor to
assume this Plan, and to agree to perform this Plan in the same manner and to
the same extent that the Company would be required to perform this Plan if no
succession had taken place.
 
This Plan shall be binding upon and inure to the benefit of the Company and any
successor organization or organizations which shall succeed to substantially all
of the Company’s business and/or assets (whether directly or indirectly by
merger, consolidation, acquisition of substantially all the Company’s assets or
otherwise, including by operation of law).
 
 

 
9 

--------------------------------------------------------------------------------

 
 
                   (d)   Waiver of Breach. The failure of the Company, Employer
or Participant at any time to require performance by the other of any provision
hereof shall in no way affect any of their respective rights thereafter to
enforce the same, nor shall the waiver by the Company, Employer or Participant
of any breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of any provision or as a waiver of the provision itself.
 
(e)           Tax Withholding. The Company and/or Employer, as appropriate, may
withhold from any payments or benefits payable under this Plan all federal,
state, city or other taxes that will be required pursuant to any law or
governmental regulation or ruling.
 
(f)           Section 409A. The payments and benefits provided pursuant to this
Plan are intended to be exempt from Section 409A as “short-term deferrals” or
otherwise. Notwithstanding any provision of this Plan to the contrary, if the
Participant is a “specified employee”, and if the payment under Section 4(a)
hereof is deferred compensation subject to Section 409A, the character and
timing of the payment shall be as determined in this Section 10(f). It is hereby
specified that the amount of the payment under Section 4(a) that does not exceed
the limit specified in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) is
considered a separate payment and shall be paid at the time specified in Section
4(a). To the extent that the payment under Section 4(a) is subject to Section
409A and exceeds the limit specified in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), such excess amount shall not be payable before the
earlier of (i) the date that is six months after the Participant’s termination,
(ii) the date of the Participant’s death, or (iii) the date that otherwise
complies with the requirements of Section 409A. If any provision of this Plan
would result in imposition of an additional tax under Section 409A, that
provision will be reformed to avoid imposition of the additional tax and no
action taken to comply with Section 409A shall be deemed to adversely affect a
Participant’s rights.
 
11.           Applicable Law.
 
The validity, interpretation, construction and performance of this Plan will be
governed by and construed in accordance with the substantive laws of the State
of Texas, including the Texas statute of limitations, but without giving effect
to the principles of conflict of laws of such State.
 


 

 
10 

--------------------------------------------------------------------------------

 



 
Attachment A


Waiver And Release


In exchange for the payment to me of the Severance Benefit described in
Section 4 of the ICO, Inc. Change in Control Plan (the “Plan”), and of other
remuneration and consideration provided for in the Plan (the “Severance
Benefits”), which is in addition to any remuneration or benefits to which I am
already entitled, I agree to waive all of my claims against and release (i) ICO,
Inc. and its predecessors, successors and assigns (collectively referred to as
the “Company”), (ii) all of the affiliates, and all wholly or partially owned
subsidiaries) of the Company and their predecessors, successors and assigns
(collectively referred to as the “Company Affiliates”) and (iii) the Company’s
and Company Affiliates’ directors and officers, employees and agents, insurers,
employee benefit plans and the fiduciaries and agents of the foregoing
(collectively, with the Company and Company Affiliates, referred to as
the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Company Affiliates.  All payments under the
Plan are voluntary and are not required by any legal obligation other than the
Plan itself.
 
I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release.  I understand that, in order to be eligible for
Severance Benefits under the Plan, I must sign and return this waiver and
release:


(i)           to the General Counsel at ICO, Inc., 1811 Bering Drive, Suite 200,
Houston, TX 77057 (or to such other individual and address as may be designated
in writing to me by Company after the date of my execution of the Participant
Agreement);


(ii)           within 50 days following the date of my termination of employment
(or within 50 days after the date of the Change in Control if my termination of
employment date preceded such date).


    I acknowledge that I have been given at least 45 days to consider whether to
execute this Waiver and Release.


In exchange for the payment to me of Severance Benefits pursuant to the Plan,
which is in addition to any remuneration or benefits to which I am already
entitled, (1) I agree not to sue in any local, state and/or federal court or to
file a grievance regarding or relating in any way to my employment with or
separation from the Company or the Company Affiliates, and (2) I knowingly and
voluntarily waive all claims and release the Corporate Group from any and all
claims, demands, actions, liabilities, and damages, whether known or unknown,
arising out of or relating in any way to my employment with or separation from
the Company or the Company Affiliates (except as excluded in the next
paragraph).  This Waiver and Release includes, but is not limited to, claims and
causes of action under:  Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
 

 
11 

--------------------------------------------------------------------------------

 

including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Workers Adjustment and Retraining
Notification Act of 1988; the Pregnancy Discrimination Act of 1978; the Employee
Retirement Income Security Act of 1974, as amended; the Family and Medical Leave
Act of 1993; the Fair Labor Standards Act; the Occupational Safety and Health
Act; claims in connection with workers’ compensation or “whistle blower”
statutes; and/or contract, tort, defamation, slander, wrongful termination or
any other state or federal regulatory, statutory or common law.  Further, I
expressly represent that no promise or agreement which is not expressed in the
Plan or this Waiver and Release has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of any
member of the Corporate Group or any of their agents. I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.  I acknowledge
and agree that the Company will withhold any taxes required by federal or state
law from the Severance Benefits otherwise payable to me and that the Severance
Benefits otherwise payable to me shall be reduced by any monies owed by me to
the Company (or a Company Affiliate), including, but not limited to, any
overpayments made to me by the Company (or a Company Affiliate) and the balance
of any loan by the Company (or a Company Affiliate) to me that is outstanding at
the time that the Severance Benefits are paid.
 
However, notwithstanding anything contained herein, this release does not waive
my rights to the following, to the extent otherwise applicable or available to
me: (i) claims for benefits and payments to be payable after my termination date
under any of the Company’s health or welfare plans (other than severance plans);
(ii) any right of indemnification or to director and officer liability insurance
coverage under the bylaws or other constituent documents of the Company or any
of its Affiliates, or at law, or under any plan, agreement, or policy applicable
to me; (iii) my rights to vested equity interests, vested 401(k) monies, my
final paycheck, or reimbursement of any outstanding business expense amounts (in
accordance with the Company’s existing business expense reimbursement policies);
(iv) my rights to seek unemployment compensation or workers compensation
benefits, if any; and/or (v) my right to file a charge or complaint with, or to
participate in an investigation or proceeding conducted by, a government agency
such as the Equal Employment Opportunity Commission, provided, however, that I
understand and agree that even if a charge is filed by me or on my behalf with
an administrative agency, I will not be entitled to any damages relating to any
event which occurred prior to my execution of this General Release.
 
I acknowledge that payment of Severance Benefits pursuant to the Plan is not an
admission by any member of the Corporate Group that they engaged in any wrongful
or unlawful act or that any member of the Corporate Group violated any federal
or state law or regulation.  I understand that nothing in this Waiver and
Release is intended to prohibit, restrict or otherwise discourage any individual
from engaging in activity protected under 42 U.S.C. § 5851, 10 C.F.R. § 50.7 or
the Sarbanes-Oxley Act of 2002.  I acknowledge that no member of the Corporate
Group has promised me continued employment or represented to me that I will be
rehired in the future.  I acknowledge that my employer and I contemplate an
unequivocal, complete and final dissolution of my employment relationship.  I
acknowledge that this Waiver and Release does
 

 
12 

--------------------------------------------------------------------------------

 

not create any right on my part to be rehired by any member of the Corporate
Group and I hereby waive any right to future employment by any member of the
Corporate Group.
 
I have returned or I agree that I will return immediately, and maintain in
strictest confidence and will not use in any way, any confidential and
proprietary business information or other nonpublic information or documents
relating to the business and affairs of the Corporate Group.  For the purposes
of this Waiver and Release, “confidential and proprietary business information”
shall mean any information concerning any member of the Corporate Group or their
business which I learn or develop during my employment and which is not
generally known or available outside of the Corporate Group.  Such information,
without limitation, includes information, written or otherwise, regarding any
member of the Corporate Group’s earnings, expenses, material sources, equipment
sources, customers and prospective customers, business plans, strategies,
practices and procedures, prospective and executed contracts and other business
arrangements.  I acknowledge and agree that all records, papers, reports,
computer programs, strategies, documents (including, without limitation,
memoranda, notes, files and correspondence), opinions, evaluations, inventions,
ideas, technical data, products, services, processes, procedures, and
interpretations that are or have been produced, in connection with my employment
by the Company or its Affiliates and in relation to the business of the Company
and its Affiliates, by me or any employee, officer, director, agent, contractor,
or representative of any member of the Corporate Group, whether provided in
written or printed form, or orally, all comprise confidential and proprietary
business information.
 
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the Plan set forth the entire understanding and agreement between me
and the Company or any other member of the Corporate Group concerning the
subject matter of this Waiver and Release and supersede any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group.  I
understand that for a period of 7 calendar days following the date I sign this
Waiver and Release (which date must be within 50 days following the date of my
termination of employment or the date of the Change in Control if my termination
of employment date preceded such date), I may revoke my acceptance of the offer
by delivering a written statement to the General Counsel of ICO, Inc. (or to the
person designated by the General Counsel) by hand or by registered-mail, in
which case the Waiver and Release will not become effective.  In the event I
revoke my acceptance of this offer, I shall not be entitled to any Severance
Benefits under the Plan.  I understand that failure to revoke my acceptance of
the offer within 7 calendar days following the date I sign this Waiver and
Release will result in this Waiver and Release being permanent and irrevocable.
 
I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin,
religion, veterans status, or disability and any other claims arising prior to
the date of this Waiver and Release.  By execution of this document, I do not
waive or release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or
 

 
13 

--------------------------------------------------------------------------------

 

events of any member of the Corporate Group which occur after the date of the
execution of this Waiver and Release.
 







     
Participant’s Printed Name
 
Corporate Group’s Representative
           
Participant’s Signature
 
Corporate Group’s Execution Date
           
Participant’s Signature Date
               
Participant’s Social Security Number
   




  14
